Exhibit 10.26

THIRD AMENDMENT AGREEMENT

This Third Amendment Agreement (this “Amendment”) is entered into this 24th day
of March, 2016, by and among BENEFITFOCUS, INC., a Delaware corporation (the
“Parent”), BENEFITFOCUS.COM, INC., a South Carolina corporation
(“Benefitfocus.com”), and BENEFITSTORE, INC., a South Carolina corporation
(“BenefitStore”, and together with the Parent and Benefitfocus.com, each
individually, a “Borrower”, and collectively, the “Borrowers”), the several
banks and other financial institutions or entities party hereto (each a “Lender”
and, collectively, the “Lenders”), and SILICON VALLEY BANK, as administrative
agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

RECITALS

A. The Borrowers, the Lenders and the Administrative Agent have entered into
that certain Credit Agreement dated as of February 20, 2015, as amended pursuant
to that certain First Amendment Agreement dated June 16, 2015, and pursuant to
that certain Second Amendment Agreement dated December 18, 2015 (as amended and
as the same may from time to time be further amended, modified, supplemented or
restated, the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Borrowers for the purposes permitted in the Credit Agreement.

B. The Borrowers and the Required Lenders desire to amend the Credit Agreement
as set forth herein.

C. The Required Lenders have agreed to so amend certain provisions of the Credit
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Credit Agreement.

2. Amendments to Credit Agreement.

2.1 Section 1.1 (Defined Terms). Section 1.1 of the Credit Agreement is hereby
amended by deleting “$20,000,000” in the penultimate line of the definition of
“Liquidity” and by substituting “$30,000,000” in its stead.

2.2 Section 6.1 (Financial Statements). Section 6.1(b) of the Credit Agreement
is hereby amended by adding “(provided that, for the month ending January 31,
2016, such financial statements shall be due on or before March 25, 2016)” after
“35 days” in the first line thereof.



--------------------------------------------------------------------------------

2.3 Section 7.1 (Financial Covenants).

(a) Section 7.1(a) of the Credit Agreement (Minimum Liquidity) is hereby amended
by deleting “$30,000,000” appearing in the last line thereof and by substituting
“$45,000,000” in its stead.

(b) Section 7.1(b) of the Credit Agreement (Minimum Consolidated EBITDA) is
hereby amended by deleting the grid set forth therein and by substituting the
following in its stead:

 

Quarter Ending

        Minimum Consolidated EBITDA

March 31, 2015

      ($22,500,000)

June 30, 2015

      ($22,500,000)

September 30, 2015

      ($22,500,000)

December 31, 2015

      ($16,500,000)

March 31, 2016

      ($14,000,000)

June 30, 2016

      ($13,000,000)

September 30, 2016

      ($5,750,000)

December 31, 2016

      $0.0

March 31, 2017

      $8,000,000

June 30, 2017

      $9,000,000

September 30, 2017

      $12,000,000

December 31, 2017

      $18,000,000

(c) Section 7.7 of the Credit Agreement (Consolidated Capital Expenditures) is
hereby amended by deleting the grid set forth therein and by substituting the
following in its stead:

 

Fiscal Year

   Consolidated Capital Expenditures

2015 fiscal year

   $16,500,000

2016 fiscal year

   $21,000,000

2017 and each fiscal year thereafter

   $17,000,000



--------------------------------------------------------------------------------

2.4 Exhibit B (Form of Compliance Certificate). Exhibit B to the Credit
Agreement is hereby deleted in its entirety and the Exhibit A attached hereto is
substituted in its stead.

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which the Administrative Agent or the Lenders may now have or may have in
the future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce the Administrative Agent and the
Required Lenders to enter into this Amendment, the Borrowers hereby represent
and warrant as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Each Borrower have the power and authority to execute and deliver this
Amendment and to perform its obligations under the Credit Agreement, as amended
by this Amendment;

4.3 The organizational documents of the Borrowers previously delivered remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

4.4 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, have been duly authorized;

4.5 The execution and delivery by each Borrower of this Amendment and the
performance by each Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting such Borrower, (b) any contractual
restriction with a Person binding on such Borrower, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on such Borrower, or (d) the organizational
documents of such Borrower;



--------------------------------------------------------------------------------

4.6 The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on such Borrower, except as already has been obtained or made;
and

4.7 This Amendment has been duly executed and delivered by each Borrower and is
the binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

5. No Defenses of Borrowers. Each Borrower hereby acknowledges and agrees that
such Borrower has no offsets, defenses, claims, or counterclaims against the
Administrative Agent or any Lender with respect to the Obligations, or
otherwise, and that if such Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against the Administrative Agent or any
Lender, whether known or unknown, at law or in equity, all of them are hereby
expressly WAIVED and such Borrower hereby RELEASES the Administrative Agent and
each Lender from any liability thereunder.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon the following:

8.1 The due execution and delivery to the Administrative Agent by each party
hereto.

8.2 The payment by the Borrower to the Administrative Agent, for the ratable
benefit of each Lender party to this amendment based on such Lender’s Revolving
Percentage, an amendment fee equal to .075% of the Revolving Commitment of each
Lender party hereto.



--------------------------------------------------------------------------------

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWERS:

 

BENEFITFOCUS.COM, INC.     BENEFITFOCUS, INC. By:   /s/ Milton A. Alpern     By:
  /s/ Milton A. Alpern Name:   MILTON A. ALPERN     Name:   MILTON A. ALPERN
Title:   CHIEF FINANCIAL OFFICER     Title:   CHIEF FINANCIAL OFFICER    
BENEFITFOCUS, INC.       By:   /s/ Milton A. Alpern       Name:   MILTON A.
ALPERN       Title:   CHIEF FINANCIAL OFFICER

 

 

 

Exhibit B



--------------------------------------------------------------------------------

SILICON VALLEY BANK, as Administrative Agent and as a Lender

By:   /s/ Michael Shuhy Name:   Michael Shuhy Title:   Director COMERICA BANK,
as a Lender By:   /s/ John Benetti Name:   John Benetti Title:   SVP PACIFIC
WESTERN BANK, as a Lender By:   /s/ Adam Glick Name:   Adam Glick Title:   SVP

 

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

BENEFITFOCUS, INC.

BENEFITFOCUS.COM, INC.

BENEFITSTORE, INC.

 

Date:             , 20            

1. This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Credit Agreement, dated as of February 20, 2015, by and among
BENEFITFOCUS, INC., a Delaware corporation (“Parent”), BENEFITFOCUS.COM, INC., a
South Carolina corporation (“Benefitfocus.com”), and BENEFITSTORE, INC., a South
Carolina corporation (“BenefitStore”, and together with Parent and
Benefitfocus.com, each individually, a “Borrower”, and collectively, the
“Borrowers”), the several banks and other financial institutions or entities
from time to time parties thereto (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender,
SILICON VALLEY BANK (“SVB”), as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) and COMERICA BANK, as
documentation agent (in such capacity, the “Documentation Agent”) (as amended,
restated, amended and restated, supplemented, restructured or otherwise modified
from time to time, the “Credit Agreement”). Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.

2. The undersigned, a duly authorized and acting Responsible Officer of Parent,
hereby certifies, in his/her capacity as an officer of Parent, and not in any
personal capacity, as follows:

3. I have reviewed and am familiar with the contents of this Compliance
Certificate.

4. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Parent and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). Except as set
forth on Attachment 2, such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default or an Event of Default.

5. Attached hereto as Attachment 3 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.

6. [To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]

7. [To the extent not previously disclosed to the Administrative Agent, a list
of any material patents, registered trademarks or registered copyrights issued
to or acquired by any Loan Party since [the Closing Date][the date of the most
recent report delivered].]

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

PARENT, for itself and on behalf of each other Borrower: BENEFITFOCUS, INC. By:
    Name:   Title:  

 

 

Exhibit B



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

Attachment 1 to Compliance Certificate



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrowers to be taken on account thereof.]

 

Attachment 2 to Compliance Certificate



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations

The information described herein is as of [                    ], [        ]
(the “Statement Date”), and pertains to the subject period described below.

 

(a) Minimum Liquidity.

Required: Permit Liquidity at any time, as tested on the last day of each month,
to be less than $45,000,000.

Actual:

 

A.    The Available Revolving Commitment as of the Statement Date     
$                            B.    The aggregate amount of unrestricted cash
held by the Borrowers and the Guarantors in Deposit Accounts maintained with SVB
or SVB’s Affiliates or another Lender or an Affiliate thereof, or with National
Bank of South Carolina (“NBSC”, provided that the aggregate amounts held in
deposit accounts with NBSC shall not exceed $6,500,000 at any time), and in each
case subject to a first priority lien in favor of the Administrative Agent,
including, without limitation, pursuant to a Deposit Account Control Agreement
with respect to each such Deposit Account provided that, in connection with any
calculation of Liquidity required hereunder, at least $30,000,000 must consist
of unrestricted cash satisfying the requirements of clause (i) above.     
$                            C.   

MINIMUM LIQUIDITY (the sum of line A plus line B)

     $                           

Does line C consist of not less than $30,000,000 of unrestricted cash?

 

              No, not in Compliance                  Yes, in Compliance   

Is line C equal to or greater than $45,000,000?

No, not in Compliance Yes, in Compliance

 

              No, not in Compliance                  Yes, in Compliance   

Attachment 3 to Compliance Certificate



--------------------------------------------------------------------------------

(b) Minimum Consolidated EBITDA.

Required: Permit Consolidated EBITDA for any quarter specified below, as
calculated on a trailing six (6) months basis, to be less than the correlative
amount specified below:

 

Quarter Ending

  

Minimum Consolidated EBITDA

March 31, 2015

   ($22,500,000)

June 30, 2015

   ($22,500,000)

September 30, 2015

   ($22,500,000)

December 31, 2015

   ($16,500,000)

March 31, 2016

   ($14,000,000)

June 30, 2016

   ($13,000,000)

September 30, 2016

      ($5,750,000)

December 31, 2016

                 $0.0

March 31. 2017

       $8,000,000

June 30, 2017

        $9,000,000

September 30, 2017

      $12,000,000

December 31, 2017

      $18,000,000

Actual: All amounts measured on a trailing six month basis:

 

A.    Consolidated Net Income      $                            B.   
Consolidated Interest Expense      $                            C.    Provisions
for taxes based on income      $                            D.    Total
depreciation and amortization expense      $                            E.   
Non-cash compensation expense      $                            F.    The fees,
costs and expenses incurred in connection with the Credit Agreement and the
other Loan Documents and the transactions thereunder     
$                            G.    Reasonable one-time fees, costs and expenses
incurred in connection with a Permitted Acquisition or a successful offering or
issuance of Capital Stock, in each case to the extent approved in writing by the
Administrative Agent as an ‘add-back’ to Consolidated EBITDA     
$                           

Attachment 3 to Compliance Certificate



--------------------------------------------------------------------------------

H.    Other non-cash items reducing Consolidated Net Income (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period) approved by the Administrative Agent in writing
as an ‘add back’ to Consolidated EBITDA      $                            I.   
The Sum of lines A through H      $                            J.    Other
non-cash items increasing Consolidated Net Income for such period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period)     
$                            K.    Interest Income     
$                            L.    The Sum of lines J and K     
$                            M.    CONSOLIDATED EBITDA (line I minus line L)   
  $                           

Is Line M equal to or greater than $[                             ]?

 

              No, not in Compliance                  Yes, in Compliance   

 

Attachment 3 to Compliance Certificate